NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                 ForȱtheȱSeventhȱCircuit
                                 Chicago,ȱIllinoisȱ60604

                               SubmittedȱDecemberȱ10,ȱ2009
                                 DecidedȱJanuaryȱ7,ȱ2010

                                          Before

                            WILLIAMȱJ.ȱBAUER,ȱCircuitȱJudge

                            TERENCEȱT.ȱEVANS,ȱCircuitȱJudge

                            ANNȱCLAIREȱWILLIAMS,ȱCircuitȱJudge

No.ȱ08Ȭ4290

UNITEDȱSTATESȱOFȱAMERICA,                      AppealȱfromȱtheȱUnitedȱStatesȱDistrict
ȱȱȱȱȱȱȱȱȱȱȱPlaintiffȬAppellee,                 CourtȱforȱtheȱSouthernȱDistrictȱofȱIndiana,
                                               IndianapolisȱDivision.
       v.
                                               No.ȱ1:08CR00019Ȭ001
SUNDAYȱO.ȱAYANGADE,
    DefendantȬAppellant.                       SarahȱEvansȱBarker,
                                               Judge.

                                        OȱRȱDȱEȱR

       SundayȱAyangadeȱwasȱchargedȱunderȱtheȱInternationalȱParentalȱKidnappingȱCrime
Actȱwithȱinterferingȱwithȱtheȱparentalȱrightsȱofȱhisȱformerȱwifeȱbyȱremovingȱtheirȱtwo
childrenȱfromȱtheȱUnitedȱStates.ȱȱ18ȱU.S.C.ȱ§ȱ1204.ȱȱDespiteȱongoingȱmarriageȬdissolution
andȱcustodyȱproceedingsȱinȱIndianaȱstateȱcourt,ȱAyangadeȱtookȱtheȱchildrenȱtoȱNigeriaȱand
gaveȱhisȱbrotherȱlegalȱguardianshipȱoverȱthemȱunderȱNigerianȱlaw.ȱȱUponȱhisȱreturnȱtoȱthe
UnitedȱStates,ȱAyangadeȱwasȱarrested,ȱpleadedȱguiltyȱtoȱoneȱchargeȱofȱparentalȱkidnapping,
andȱreceivedȱaȱsentenceȱofȱ24ȱmonths’ȱimprisonmentȱandȱaȱ$ȱ2,000ȱfine.ȱȱAyangadeȱfiledȱa
noticeȱofȱappeal,ȱbutȱhisȱappointedȱattorneyȱisȱunableȱtoȱfindȱaȱnonfrivolousȱbasisȱforȱthe
appealȱandȱhasȱmovedȱtoȱwithdrawȱunderȱAndersȱv.ȱCalifornia,ȱ386ȱU.S.ȱ738ȱ(1967).ȱ
Ayangadeȱrespondedȱtoȱtheȱmotionȱwithȱaȱshortȱletterȱgenerallyȱdisagreeingȱwithȱhis
No.ȱ08Ȭ4290                                                                               Pageȱ2

convictionȱandȱsentence.ȱȱThatȱleavesȱus,ȱthen,ȱwithȱonlyȱtheȱpotentialȱissuesȱidentifiedȱin
counsel’sȱfaciallyȱadequateȱsupportingȱbrief.ȱȱSeeȱUnitedȱStatesȱv.ȱSchuh,ȱ289ȱF.3dȱ968,ȱ973Ȭ74
(7thȱCir.ȱ2002).

        BecauseȱAyangadeȱhasȱtoldȱcounselȱthatȱheȱwantsȱhisȱguiltyȱpleaȱsetȱaside,ȱcounsel
firstȱaddressesȱwhetherȱthereȱisȱanyȱbasisȱtoȱchallengeȱtheȱplea.ȱȱSeeȱUnitedȱStatesȱv.ȱKnox,ȱ287
F.3dȱ667,ȱ671Ȭ72ȱ(7thȱCir.ȱ2002).ȱȱButȱAyangadeȱdidȱnotȱseekȱtoȱwithdrawȱhisȱpleaȱinȱthe
districtȱcourt,ȱsoȱweȱwouldȱexamineȱtheȱpleaȱcolloquyȱforȱplainȱerror.ȱȱUnitedȱStatesȱv.ȱVonn,
535ȱU.S.ȱ55,ȱ59ȱ(2002);ȱUnitedȱStatesȱv.ȱSura,ȱ511ȱF.3dȱ654,ȱ658ȱ(7thȱCir.ȱ2007).ȱȱȱȱ

        CounselȱinitiallyȱconsidersȱwhetherȱAyangadeȱmightȱchallengeȱtheȱvoluntarinessȱof
hisȱpleaȱwhenȱtheȱdistrictȱcourtȱdidȱnotȱwhollyȱcomplyȱwithȱRuleȱ11ȱofȱtheȱFederalȱRulesȱof
CriminalȱProcedureȱinȱconductingȱtheȱpleaȱcolloquy.ȱȱFirst,ȱtheȱdistrictȱcourtȱdidȱnotȱwarn
Ayangadeȱthatȱhisȱstatementsȱunderȱoathȱcouldȱsubjectȱhimȱtoȱperjuryȱcharges.ȱȱFED.ȱR.
CRIM.ȱP.ȱ11(b)(1)(A).ȱȱButȱAyangadeȱwasȱnotȱharmedȱbyȱtheȱomissionȱbecauseȱheȱisȱnot
facingȱperjuryȱcharges.ȱȱSeeȱUnitedȱStatesȱv.ȱGraves,ȱ98ȱF.3dȱ258,ȱ259ȱ(7thȱCir.ȱ1996).ȱȱSecond,
AyangadeȱwasȱnotȱinformedȱofȱhisȱrightȱtoȱaȱgovernmentȬappointedȱlawyer.ȱȱFED.ȱR.ȱCRIM.
P.ȱ11(b)(1)(D).ȱȱButȱthatȱruleȱinformsȱaȱpartyȱmerelyȱofȱhisȱrightȱtoȱappointedȱcounselȱ“if
necessary.”ȱȱId.ȱȱWhenȱAyangadeȱpleadedȱguiltyȱheȱwasȱrepresentedȱbyȱprivatelyȱobtained
counsel,ȱsoȱappointedȱcounselȱwasȱnotȱnecessary,ȱandȱtheȱomissionȱwasȱharmless.ȱȱSee
UnitedȱStatesȱv.ȱLovett,ȱ844ȱF.2dȱ487,ȱ491Ȭ92ȱ(7thȱCir.ȱ1988).ȱȱLast,ȱtheȱcourtȱdidȱnotȱtell
Ayangadeȱthatȱheȱhadȱtheȱrightȱtoȱtestifyȱandȱpresentȱevidenceȱatȱtrial.ȱȱFED.ȱR.ȱCRIM.ȱP.
11(b)(1)(E).ȱȱButȱtheȱcourtȱdidȱadviseȱAyangadeȱheȱdidȱnotȱhaveȱtoȱtestifyȱifȱheȱdidȱnotȱwant
toȱandȱcouldȱsubpoenaȱwitnessesȱtoȱtestify.ȱȱFromȱthisȱAyangadeȱcouldȱinferȱthatȱheȱcould
chooseȱtoȱtestifyȱandȱpresentȱevidenceȱatȱtrial,ȱandȱAyangadeȱdoesȱnotȱclaimȱtoȱhaveȱbeen
unawareȱofȱtheseȱrights.ȱȱTheȱcourt’sȱfailureȱtoȱsayȱmoreȱdoesȱnotȱriseȱtoȱtheȱlevelȱofȱplain
error.ȱȱUnitedȱStatesȱv.ȱDriver,ȱ242ȱF.3dȱ767,ȱ771ȱ(7thȱCir.ȱ2001).ȱȱWeȱagreeȱwithȱcounselȱthat
anyȱchallengeȱtoȱtheȱpleaȱcolloquyȱwouldȱbeȱfrivolous.

ȱ      CounselȱnextȱexaminesȱwhetherȱAyangadeȱcouldȱchallengeȱtheȱcourt’sȱfailureȱto
grantȱhisȱmotionȱtoȱdismissȱtheȱindictmentȱbecauseȱthereȱwereȱinsufficientȱfactsȱtoȱestablish
anȱoffenseȱandȱtheȱkidnappingȱstatuteȱwasȱunconstitutionallyȱvague.ȱȱButȱAyangade’sȱplea
waivedȱonȱappealȱanyȱchallengeȱtoȱtheȱindictment.ȱȱSeeȱUnitedȱStatesȱv.ȱKingcade,ȱ562ȱF.3d
794,ȱ797ȱ(7thȱCir.ȱ2009);ȱUnitedȱStatesȱv.ȱCampbell,ȱ324ȱF.3dȱ497,ȱ499ȱ(7thȱCir.ȱ2003).

        CounselȱalsoȱexaminesȱwhetherȱAyangadeȱcouldȱargueȱthatȱtheȱgovernment
breachedȱtheȱpleaȱagreementȱbyȱaskingȱtheȱcourtȱtoȱsentenceȱhimȱ“toȱtheȱfullestȱextentȱofȱthe
law”ȱratherȱthanȱrecommendȱaȱwithinȬrangeȱsentence,ȱasȱsetȱforthȱinȱtheȱagreement.ȱȱThe
districtȱcourt,ȱthough,ȱconstruedȱtheȱgovernment’sȱrequestȱasȱrecommendingȱaȱsentenceȱat
theȱhighȱendȱof—butȱwithin—theȱguidelinesȱrange,ȱandȱtheȱgovernmentȱconfirmedȱthis
No.ȱ08Ȭ4290                                                                               Pageȱ3

interpretation.ȱȱAccordingly,ȱweȱagreeȱthatȱtheȱgovernmentȱdidȱnotȱbreachȱtheȱagreementȱby
seekingȱaȱwithinȬrangeȱsentence.

ȱ       CounselȱnextȱevaluatesȱwhetherȱAyangadeȱcouldȱargueȱthatȱtheȱdistrictȱcourtȱerred
inȱapplyingȱaȱ3ȬlevelȱupwardȱadjustmentȱunderȱU.S.S.G.ȱ§ȱ2J1.2(b)(2)ȱonȱtheȱgroundȱthat
Ayangade’sȱkidnappingȱoffenseȱresultedȱinȱaȱsubstantialȱinterferenceȱwithȱthe
administrationȱofȱjustice.ȱȱTheȱcourtȱappliedȱthisȱadjustmentȱbecauseȱAyangade’sȱremovalȱof
theȱcouple’sȱchildrenȱfromȱtheȱUnitedȱStatesȱinterferedȱwithȱtheȱongoingȱmarriageȬ
dissolutionȱandȱcustodyȱproceedingsȱinȱIndianaȱstateȱcourt.ȱȱByȱtakingȱtheȱchildrenȱoutȱof
theȱcountryȱandȱrefusingȱtoȱreturnȱthemȱtoȱIndiana,ȱAyangadeȱeffectivelyȱpreventedȱthe
stateȱcourtȱfromȱenteringȱanyȱenforceableȱordersȱgivingȱAyangade’sȱwifeȱcustodyȱor
visitationȱrights.ȱȱCounselȱconsidersȱwhetherȱAyangadeȱcouldȱargueȱthatȱhisȱconductȱwas
notȱenoughȱtoȱconstituteȱaȱsubstantialȱinterferenceȱwithȱtheȱadministrationȱofȱjustice,ȱbutȱwe
wouldȱagreeȱwithȱtheȱSecondȱCircuitȱthatȱanȱupwardȱadjustmentȱunderȱ§ȱ2J1.2(b)(2)ȱis
appropriateȱwhenȱtheȱdefendant,ȱbyȱtakingȱorȱretainingȱhisȱchildȱoutsideȱtheȱcountry,
interferedȱwithȱaȱstateȱcourt’sȱabilityȱtoȱdecideȱwhereȱandȱwithȱwhomȱtheȱchildȱshould
reside.ȱȱSeeȱUnitedȱStatesȱv.ȱHasan,ȱ586ȱF.3dȱ161,ȱ169ȱ(2dȱCir.ȱ2009);ȱUnitedȱStatesȱv.ȱAmer,ȱ110
F.3dȱ873,ȱ885ȱ(2dȱCir.ȱ1997).

        CounselȱalsoȱexaminesȱwhetherȱAyangadeȱmightȱargueȱthatȱtheȱcourt’sȱsentenceȱof
24ȱmonths’ȱimprisonmentȱwasȱimproperȱbecauseȱitȱexceededȱtheȱmaximumȱsentenceȱofȱ21
monthsȱrecommendedȱbyȱtheȱguidelines.ȱȱButȱaȱsentenceȱoutsideȱtheȱguidelinesȱis
permissibleȱifȱitȱconformsȱtoȱtheȱsentencingȱfactorsȱunderȱ18ȱU.S.C.ȱ§ȱ3553(a)ȱandȱtheȱcourt
providesȱcompellingȱjustificationȱforȱtheȱincrease.ȱȱUnitedȱStatesȱv.ȱGooden,ȱ564ȱF.3dȱ887,ȱ890Ȭ
91ȱ(7thȱCir.ȱ2009).ȱȱHereȱtheȱcourtȱadequatelyȱsubstantiatedȱtheȱthreeȬmonthȱincreaseȱby
explainingȱthatȱAyangadeȱcompoundedȱtheȱdegreeȱofȱharmȱbyȱgivingȱhisȱbrother
guardianshipȱoverȱtheȱchildren,ȱtherebyȱputtingȱthemȱbeyondȱtheȱreachȱofȱtheirȱmotherȱin
anyȱway.ȱ

        ȱLast,ȱcounselȱexaminesȱwhetherȱAyangadeȱcouldȱchallengeȱtheȱcourt’sȱimpositionȱof
aȱ$ȱ2,000ȱfineȱbecauseȱitȱwasȱbelowȱtheȱminimumȱrecommendedȱfineȱofȱ$ȱ4,000.ȱȱWeȱhave
noted,ȱhowever,ȱ“[i]tȱisȱhardȱtoȱconceiveȱofȱbelowȬrangeȱsentencesȱthatȱwouldȱbe
unreasonablyȱhigh.”ȱUnitedȱStatesȱv.ȱGeorge,ȱ403ȱF.3dȱ470,ȱ473ȱ(7thȱCir.ȱ2005).ȱȱWeȱagreeȱwith
counselȱthatȱAyangadeȱwouldȱhaveȱnoȱbasisȱtoȱcontestȱhisȱsentence.

       Accordingly,ȱtheȱmotionȱtoȱwithdrawȱisȱGRANTED,ȱandȱtheȱappealȱisȱDISMISSED.